Petitioner appeals from an order denying an application, in a proceeding instituted pursuant to article 78 of the Civil Practice Act, for an order directing the respondent superintendent of schools to nominate, and the respondents constituting the board of education to appoint, as members of the board of examiners the two persons remaining on an eligible list to fill two existing vacancies. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ. [See post, p. 815.]